This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellussi (US 2018/0125715).
With respect to claim 1, Bellussi discloses an eyewear device comprising of: 
a goggle member 1’ having a front portion 3, a top portion and a rear portion as indicated below in the image taken from Fig. 3 of Bellussi: 
[AltContent: textbox (rear portion)][AltContent: textbox (top portion)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    580
    655
    media_image1.png
    Greyscale

 
a binocular loupe member 11 secured to said front portion of said goggle member.

	With respect to claim 3, Bellussi discloses that said rear portion of said google member can install a seal member 13 (as shown in Fig. 3 of Bellussi). Note, although Bellussi teaches the seal member, as the claim is worded, the claim does not require a seal. “Can install a seal member” only recites the capability of having a seal, but it does not actually recite that there is a seal.
	With respect to claim 4, the seal member disclosed by Bellussi is capable of being custom made. Note, claim 4 does not recite any further structure in the claim. Instead, it recites a possibility that the seal member could be custom-made.
	With respect to claim 6, Applicant has not recited any further structure in this claim. Instead Applicant states that the eyewear device “could work” with other protective equipment. This merely indicates that there is a possibility. However, The eyewear device could be used with other personal protective equipment such as a mask M as shown in Figs. 1-2 of Bellussi. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bellussi (US 2018/0125715), as applied to claim 1 above, and further in view of Feinbloom et al. (US 10,465,892).
With respect to claim 2, Bellussi discloses the claimed eyewear device except for the headlight member removably secured on said top portion of said google member. However, Feinbloom eta l. teach a similar eyewear device that includes a headlight assembly 100 that is removably attached to the top of the eyewear (Feinbloom et al., col. 6, lines 34-38; Fig. 4). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Feinbloom et al. with the eyewear device disclosed by Bellussi for the advantage of being able to add extra light when it is need for the wearer of the device. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bellussi (US 2018/0125715), as applied to claim 1 above, and further in view of Cusimano (US 2014/0029098).
With respect to claim 5, Bellussi teaches the claimed eyewear device except for the flange. However, Cusimano teaches a similar eyewear device including a flange 230 as shown in Figs. 3-4 of Cusimano. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cusimano with the eyewear device disclosed by Bellussi for the advantage of providing a wider seal that is more comfortable on the wearer’s face. Additionally, the flange 230 taught by Cusimano would prevent any sharp edges at the rear of the goggle member from pressing into a wearer’s face. 
 

	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 5 recites “a flange.” However, this term could not be found in the specification. It appears that applicant may be referring to the seal member 211 as the flange. For purposes of expediting examination, this is how the claim will be interpreted. This objection could be overcome by amending the specification to include the term “flange” at an appropriate place. 

Claim Objections
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period (i.e., each claim is to be written as a single sentence). Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the patents cited in this Office action to get an idea of how claims should be written.
Claim 2 is object to because it does not end in a period. 
	
	



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to “A seal member as in claim 3.” However, Claim 3 is directed to “An eyewear device.” It is not clear if Applicant is claiming the eyewear device as part of the invention in claim 3. Thus, the scope of the claim is unclear. This rejection could be overcome by directing claim 4 to --An eyewear device as in claim 3.--


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 is directed to “A seal member as in claim 3.” However, parent Claim 3 is directed to “An eyewear device.”  It appears that Applicant is attempting to improperly claim only a portion of the device recited in claim 3. Thus, claim 4 is not further limiting claim 3 but modifying claim 3. This rejection could be overcome by directing claim 4 to --An eyewear device as in claim 3.--
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ton, Stone, O’Shea, Wittig, and Bausch are cited to show other examples of eyewear devices including a goggle member with a binocular loupe member secured to a front portion of the goggle member. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 17, 2022